DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 10, 16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2015/0304911) in view of Ingale et al (2020/0053607) or Da Silva et al (2020/0068463) further in view of Malmirchegini et al (9,380,594).
Regarding claim 1.  Wang teaches a cell handover method, wherein the method comprises: 
sending, by a first base station, a handover request to a second base station when determining (figure 3, 0008, serving eNB sends HO request to target eNB), based on a measurement report from a terminal device (figure 3, 0008, UE sends measurement report to source eNB), that the terminal device needs to be handed over to the second base station (figure 3, 0008 – source eNB determines UE needs to be HO and sends HO command to the UE); 
receiving, by the first base station, a handover response message from the second base station (figure 3, 0008 – source eNB receives HO request ACK from target eNB);
receiving, by the first base station, a measurement response message from the terminal device, wherein the measurement response message comprises signal quality of the pilot signal (figure 3, 0008 – UE sends measurement report 302 which is/are triggered based on measurement events to the source eNB);
performing, by the first base station, a cell handover process for the terminal device (figure 3, 0008 – source eNB uses measurement report from UE to determine HO, e.g., selects a target cell for HO among the potential target cells upon reception of the measurement report message 302).
Wang does not explicitly teach wherein the handover response message comprises information about a pilot signal allocated to the terminal device;
sending, by the first base station, a measurement control message to the terminal device, wherein the measurement control message comprises the information about the pilot signal; 
	Ingale teaches UE receives measurement configuration from source eNB (figure 3, step 302, 0083) to report first measurement report (figure 3, step 306, 0083).  Based on the first measurement report (figure 3, step 306, 0083), the serving eNB initiates (308) the procedure towards target eNB to active the CSI-RS set 2 (e.g., information about a pilot signal allocated to the UE) transmission (figure 3, 0083).  The target eNB provides (figure 3, 0084, step 310 – e.g., HO response message) the serving eNB, the CSI-RS set 2 configuration.  The serving eNB then provides the UE with a second measurement control message (figure 3, step 312, 0084).  The UE then provides a second measurement report to the source eNB (figure 3, step 318, 0084) and the source eNB performs a cell handover (figure 3, step 322, 0085).
	Da Silva teaches source eNB receives measurement report from UE (0140), such as best beam indications.  The source eNB can include this information in a Handover Request message sent to a target eNB (0140).  The target eNB uses this information to determine CSI-RS (e.g. information about a pilot signal allocated to the UE).  The target eNB prepares the configurations for the sets of CSI-RSs for an incoming UE, the target eNB provides the configurations as part for the Handover Acknowledgement sent to the source eNB (0141).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang to have the source eNB request CSI-RS set 2 from a second eNB as taught by Ingale or Da Silva in order to ensure the UE is handed off to a target eNB when CSI-RS set 2 condition(s) is/are met (as taught by Ingale) or allow the target eNB to configure CSI-RSs based upon QoS requirements/best beam regarding the UE (as taught by Da Silva).
	Regarding amendment dated 6/21/2022.  Applicant amends and argues prior art does not teach using BOTH measurement report and a frequency priority of a cell.
	Malmirchegini teaches leveraging measurement reports from UE and assigning priorities to a plurality of frequencies based on their respective coverage area and/or propagation characteristics (abstract, col. 1 lines 45-51, col. 5 lines 10-28) so as to push UEs with acceptable signal quality to frequencies with smaller coverage area, thereby releasing frequencies with greater coverage area for UEs that are near or at the edge of the effective range of the eNB (col. 1 line 54 – col. 2 line 19, col. 7 lines 21-22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva to use measurement report from UE and assign priorities to the frequencies based on their respective coverage area and/or propagation characteristics as taught by Malmirchegini so as to push UEs with acceptable signal quality to frequencies with smaller coverage area, thereby releasing frequencies with greater coverage area for UEs that are near or at the edge of the effective range of the eNB (Malmirchegini at  1 line 54 – col. 2 line 19, col. 7 lines 21-22).
Regarding claim 10.  Wang teaches a communications apparatus, comprising: at least one processor; and a memory coupled to the at least one processor and having program instructions stored thereon which, when executed by the at least one processor, cause the apparatus to (figure 3 wherein source eNB has memory and processor): 
send a handover request to a second base station when determining (figure 3, step 303, 0008  – source eNB sends HO request to target eNB), based on a measurement report from a terminal device (figure 3, step 302, 0008 – UE sends measurement report to source eNB), that the terminal device needs to be handed over to the second base station figure 3, step 303, 0008  – source eNB sends HO request to target eNB); 
receive a handover response message from the second base station (figure 3, step 304 – target eNB sends HO request ACK to source eNB).
perform a cell handover process for the terminal device (figure 3, 0008 – source eNB uses measurement report from UE to determine HO, e.g., selects a target cell for HO among the potential target cells upon reception of the measurement report message 302).
Wang does not teach wherein the handover response message comprises information about a pilot signal allocated to the terminal device; 
send a measurement control message to the terminal device, wherein the measurement control message comprises the information about the pilot signal; 
receive a measurement response message from the terminal device, wherein the measurement response message comprises signal quality of the pilot signal; and 
perform a cell handover process for the terminal device when determining that the signal quality of the pilot signal satisfies a handover condition.
Ingale teaches UE receives measurement configuration from source eNB (figure 3, step 302, 0083) to report first measurement report (figure 3, step 306, 0083).  Based on the first measurement report (figure 3, step 306, 0083), the serving eNB initiates (308) the procedure towards target eNB to active the CSI-RS set 2 (e.g., information about a pilot signal allocated to the UE) transmission (figure 3, 0083).  The target eNB provides (figure 3, 0084, step 310 – e.g., HO response message) the serving eNB, the CSI-RS set 2 configuration.  The serving eNB then provides the UE with a second measurement control message (figure 3, step 312, 0084).  The UE then provides a second measurement report to the source eNB (figure 3, step 318, 0084) and the source eNB performs a cell handover (figure 3, step 322, 0085).
	Da Silva teaches source eNB receives measurement report from UE (0140), such as best beam indications.  The source eNB can include this information in a Handover Request message sent to a target eNB (0140).  The target eNB uses this information to determine CSI-RS (e.g. information about a pilot signal allocated to the UE).  The target eNB prepares the configurations for the sets of CSI-RSs for an incoming UE, the target eNB provides the configurations as part for the Handover Acknowledgement sent to the source eNB (0141).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang to have the source eNB request CSI-RS set 2 from a second eNB as taught by Ingale or Da Silva in order to ensure the UE is handed off to a target eNB when CSI-RS set 2 condition(s) is/are met (as taught by Ingale) or allow the target eNB to configure CSI-RSs based upon QoS requirements/best beam regarding the UE (as taught by Da Silva).
Regarding amendment dated 6/21/2022.  Applicant amends and argues prior art does not teach using BOTH measurement report and a frequency priority of a cell.
	Malmirchegini teaches leveraging measurement reports from UE and assigning priorities to a plurality of frequencies based on their respective coverage area and/or propagation characteristics (abstract, col. 1 lines 45-51, col. 5 lines 10-28) so as to push UEs with acceptable signal quality to frequencies with smaller coverage area, thereby releasing frequencies with greater coverage area for UEs that are near or at the edge of the effective range of the eNB (col. 1 line 54 – col. 2 line 19, col. 7 lines 21-22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva to use measurement report from UE and assign priorities to the frequencies based on their respective coverage area and/or propagation characteristics as taught by Malmirchegini so as to push UEs with acceptable signal quality to frequencies with smaller coverage area, thereby releasing frequencies with greater coverage area for UEs that are near or at the edge of the effective range of the eNB (Malmirchegini at  1 line 54 – col. 2 line 19, col. 7 lines 21-22).
Regarding claim 16.  Wang teaches a communications system, wherein the communications system comprises a first base station and a second base station (figure 3, serving eNB and target eNB), wherein
the first base station is configured to send a handover request to the second base station when determining (figure 3, step 303, 0008  – source eNB sends HO request to target eNB), based on a measurement report from a terminal device (figure 3, step 302, 0008 – UE sends measurement report to source eNB), that the terminal device needs to be handed over to the second base station (figure 3, step 303 – HO request);
the second base station is configured to receive the handover request from the first base station (figure 3, step 303, 0008 – serving eNB sends HO request to target eNB), and send a handover response message to the first base station (figure 3, step 304, 0008 – target eNB sends HO request ACK to source eNB); 
and perform a cell handover process for the terminal device (figure 3, 0008 – source eNB uses measurement report from UE to determine HO, e.g., selects a target cell for HO among the potential target cells upon reception of the measurement report message 302).
Wang does not teach wherein the handover response message comprises information about a pilot signal allocated by the second base station to the terminal device; and
the first base station is further configured to receive the handover response message from the second base station, and send a measurement control message to the terminal device, wherein the measurement control message comprises the information about the pilot signal; receive a measurement response message from the terminal device, wherein the measurement response message comprises signal quality of the pilot signal.
Ingale teaches UE receives measurement configuration from source eNB (figure 3, step 302, 0083) to report first measurement report (figure 3, step 306, 0083).  Based on the first measurement report (figure 3, step 306, 0083), the serving eNB initiates (308) the procedure towards target eNB to active the CSI-RS set 2 (e.g., information about a pilot signal allocated to the UE) transmission (figure 3, 0083).  The target eNB provides (figure 3, 0084, step 310 – e.g., HO response message) the serving eNB, the CSI-RS set 2 configuration.  The serving eNB then provides the UE with a second measurement control message (figure 3, step 312, 0084).  The UE then provides a second measurement report to the source eNB (figure 3, step 318, 0084) and the source eNB performs a cell handover (figure 3, step 322, 0085).
	Da Silva teaches source eNB receives measurement report from UE (0140), such as best beam indications.  The source eNB can include this information in a Handover Request message sent to a target eNB (0140).  The target eNB uses this information to determine CSI-RS (e.g. information about a pilot signal allocated to the UE).  The target eNB prepares the configurations for the sets of CSI-RSs for an incoming UE, the target eNB provides the configurations as part for the Handover Acknowledgement sent to the source eNB (0141).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang to have the source eNB request CSI-RS set 2 from a second eNB as taught by Ingale or Da Silva in order to ensure the UE is handed off to a target eNB when CSI-RS set 2 condition(s) is/are met (as taught by Ingale) or allow the target eNB to configure CSI-RSs based upon QoS requirements/best beam regarding the UE (as taught by Da Silva).
Regarding amendment dated 6/21/2022.  Applicant amends and argues prior art does not teach using BOTH measurement report and a frequency priority of a cell.
	Malmirchegini teaches leveraging measurement reports from UE and assigning priorities to a plurality of frequencies based on their respective coverage area and/or propagation characteristics (abstract, col. 1 lines 45-51, col. 5 lines 10-28) so as to push UEs with acceptable signal quality to frequencies with smaller coverage area, thereby releasing frequencies with greater coverage area for UEs that are near or at the edge of the effective range of the eNB (col. 1 line 54 – col. 2 line 19, col. 7 lines 21-22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva to use measurement report from UE and assign priorities to the frequencies based on their respective coverage area and/or propagation characteristics as taught by Malmirchegini so as to push UEs with acceptable signal quality to frequencies with smaller coverage area, thereby releasing frequencies with greater coverage area for UEs that are near or at the edge of the effective range of the eNB (Malmirchegini at  1 line 54 – col. 2 line 19, col. 7 lines 21-22).
	Regarding claims 21-23.  Wang in view of Ingale or Da Silva do not teach where the second BS selected based on the measurement report and frequency priority of the cell is for a cell whose frequency band is relatively high.
Malmirchegini teaches the frequency priority of the cell is for a cell whose frequency band is relatively high (col. 10 lines 25-39 wherein the first set of frequencies are relatively high 30 KHz to 300 KHz and/or the second set of frequencies are relatively high 3 GHz to 30 GHz).  Malmirchegini teaches leveraging measurement reports from UE and assigning priorities to a plurality of frequencies based on their respective coverage area and/or propagation characteristics (abstract, col. 1 lines 45-51, col. 5 lines 10-28) so as to push UEs with acceptable signal quality to frequencies with smaller coverage area, thereby releasing frequencies with greater coverage area for UEs that are near or at the edge of the effective range of the eNB (col. 1 line 54 – col. 2 line 19, col. 7 lines 21-22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva to use measurement report from UE and assign priorities to the frequencies (e.g., frequency band is relatively high – 30 KHz to 300 KHz and/or 3 GHz to 30 GHz) based on their respective coverage area and/or propagation characteristics as taught by Malmirchegini so as to push UEs with acceptable signal quality to frequencies with smaller coverage area, thereby releasing frequencies with greater coverage area for UEs that are near or at the edge of the effective range of the eNB (Malmirchegini at  1 line 54 – col. 2 line 19, col. 7 lines 21-22).

2.	Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ingale or Da Silva and Malmirchegini further in view of Bontu et al (2014/0211762).
Regarding claims 2, 11 and 17.  Wang in view of Ingale or Da Silva and Malmirchegini do not teach wherein the method further comprises: sending, by the first base station, a handover cancel message to the second base station when the signal quality of the pilot signal does not satisfy the handover condition.
	Bontu teaches if the serving eNB does not receive any positive response from the neighbouring cells, the serving eNB may keep the UE with it (0165).  In some embodiments, a HO condition may be satisfied with respect to one of the HO candidate cells, the serving eNB may initiate HO to HO candidate eNBs and cancel the HO state.  The HOI condition can include, for instance, that the reported DL signal quality indicator with respect to the serving eNB has a value less than that of the DL signal quality indicator with respect to a HO candidate eNB by a predefined threshold (0168).  In some implementations, a HO cancellation (STAY) condition may be satisfied.  The HO condition can include, for instance, that the DL signal quality from HO candidate eNB has a value less than that of the DL signal quality from the serving eNB by a predetermined threshold.  The UE may stay with the serving eNB.  The serving eNB may cancel the HO state with HO candidate eNBs by sending the appropriate cancel message to the candidate eNB (0169).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva and Malmirchegini to use HO conditions as taught by Bontu to enable the serving eNB to keep the UE and send a HO cancel message to candidate eNB thereby freeing up HO resources. 
3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ingale or Da Silva and Malmirchegini further in view of Han et al (2013/0017834).
Regarding claim 3.  Wang in view of Ingale or Da Silva and Malmirchegini do not teach wherein before the sending, by the first base station, a measurement control message to the terminal device, the method further comprises: determining, by the first base station, that the first base station is capable of serving the terminal device when a handover fails.
	Han teaches when HO fails in a target cell of a target eNB the source eNB retains information for the UE so that the serving eNB can serve the UE when HO failure occurs (0005-0006).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva and Malmirchegini to have the source eNB retain UE information as taught by Han in order to enable the serving eNB to service the UE when HO failure occurs.
4.	Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ingale or Da Silva and Malmirchegini further in view of Sirotkin et al (2020/0252997).
Regarding claims 6, 14, and 20.  Wang in view of Ingale or Da Silva and Malmirchegini do not teach wherein the pilot signal is a first pilot signal, after the performing, by the first base station, a cell handover process for the terminal device, the method further comprises: receiving, by the first base station, a handover request from a third base station; and sending, by the first base station, a handover response message to the third base station, wherein the handover response message comprises information about a second pilot signal allocated by the first base station to the terminal device.
	Sirotkin teaches using standard HO messaging between eNBs to request HO information regarding CSI-RS and receive HO responses regarding CSI-RS (0081, 0133, 0136, 0145).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva and Malmirchegini to use standardized HO messages between eNBs as taught by Sirotkin in order to enable eNBs exchange CSI-RS information and provide the CSI-RS information to the UE and the UE reports measurements thereby enabling the network the ability to select the best eNB for handover.
5.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ingale or Da Silva and Malmirchegini and Sirotkin further in view of Sharma et al (2019/0380072).
Regarding claims 7 and 15.  Wang in view of Ingale or Da Silva and Malmirchegini and Sirotkin do not teach wherein the method further comprises: receiving, by the first base station, a handover cancel message from the third base station, and stopping reserving a resource for the terminal device. 
	Sharma teaches a eNB may determine to cancel HO because the eNB may be found to be still the best choice for serving the UE and/or because the UE is stationary and the eNB sends HO cancellation message to the candidate eNBs and the candidate eNBs release HO resources in response to HO cancellation message (figure 4, 0146).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva and Malmirchegini and Sirotkin wherein a eNB determines it is still the best candidate to server the UE and sends a HO cancellation message to the other eNBS thereby freeing up HO resources as taught by Sharma.
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-3, 6-7, 10-11, 14-17, and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2014/0162669) Dahlen teaches the base station uses BOTH measurement report and frequency band priority of a cell (0016, 0056).
	---(2018/0234912) Islam et al teaches UE sends first measurement report to serving eNB and the serving gNB sends a CSI-RS request to target eNB  and the target sends CRS-RS ACK back to source eNB (0086).
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646